Exhibit 10.28.1

OMNIBUS AMENDMENT NO. 3

This OMNIBUS AMENDMENT NO. 3 (the “Amendment”) dated as of December 22, 2006 is
by and among Tampa Electric Company (“Tampa”), in its capacity as originator (in
such capacity, the “Originator”) and as servicer (in such capacity, the
Servicer”), TEC Receivables Corp. (“TEC”), in its capacity as “Purchaser” under
the Purchase Agreement (as defined below) (in such capacity, the “Purchaser”)
and as “Borrower” under the Loan Agreement (as defined below) (in such capacity,
the “Borrower”), Citicorp North America, Inc. (“CNAI”), in its capacities as a
Managing Agent and as Program Agent, CAFCO, LLC, in its capacity as “Conduit
Lender” (in such capacity, the “Conduit Lender”) and Citibank, N.A., in its
capacity as the sole committed lender (in such capacity, the “Committed
Lender”). Capitalized terms used herein but not specifically defined herein
shall have the meanings given to such terms in the Loan Agreement (as defined
below) or Purchase Agreement (as defined below).

PRELIMINARY STATEMENTS:

(1) The Originator and the Purchaser are parties to that certain Purchase and
Contribution Agreement dated as of January 6, 2005, as amended by the Omnibus
Amendment dated as of June 7, 2005 (the “Purchase Agreement”).

(2) The Servicer, the Borrower, the Conduit Lenders, the Committed Lenders, the
Managing Agents and the Program Agent are parties to that certain Loan and
Servicing Agreement dated as of January 6, 2005, as amended by the Omnibus
Amendment dated as of June 7, 2005 and by Amendment No. 2 dated as of January 5,
2006 (the “Loan Agreement”).

(3) The Originator and the Purchaser wish to amend the Purchase Agreement upon
the terms and subject to the conditions set forth herein.

(4) The Borrower and the Servicer wish to amend the Loan Agreement upon the
terms and subject to the conditions set forth herein.

(5) CNAI, as sole Managing Agent and as Program Agent, CAFCO, LLC as sole
Conduit Lender, and Citibank, N.A. as sole Committed Lender consent to the
amendments to the Purchase Agreement and the Loan Agreement upon the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendments to the Purchase Agreement. Effective as of the date hereof
and subject to the satisfaction of the conditions precedent set forth in
Section 3 hereof, the Purchase Agreement is hereby amended as follows:

(a) Section 4.02(c) is amended to delete clause (i) thereof and replace it with
the following:

“(i) setting forth in reasonable detail the calculations required to establish
whether an Event of Termination set forth in Section 7.01(o) of the Loan and
Servicing Agreement has occurred and”;



--------------------------------------------------------------------------------

(b) Exhibit C to the Purchase Agreement is deleted in its entirety and is
replaced with a new Exhibit C in the form attached hereto as Annex I; and

SECTION 2. Amendments to the Loan Agreement. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3
hereof, the Loan Agreement is hereby amended as follows:

(a) Section 1.01 is amended to delete the date “January 4, 2007” appearing in
clause (i) of the definition of “Scheduled Termination Date” and substitute the
date “December 21, 2007” therefor.

(b) Section 1.01 is further amended to delete the definitions of “Default
Ratio”, “Loss Ratio” and “Permitted Investments” and replace them with the
following respectively:

“‘Default Ratio’ means, as of any Monthly Reporting Date and continuing to (but
excluding) the next succeeding Monthly Reporting Date, the fraction (expressed
as a percentage) determined as of the last day of the immediately preceding
Monthly Period by dividing (i) the aggregate Outstanding Balance of Receivables
that are aged 61 or more days past their original due date on such date by
(ii) the aggregate Outstanding Balance of all Receivables on such date.”

“‘Loss Ratio’ means, as of any Monthly Reporting Date and continuing to (but
excluding) the next succeeding Monthly Reporting Date, the ratio (expressed as a
percentage) determined as of the last day of the immediately preceding Monthly
Period by dividing (i) the aggregate Outstanding Balance of all Receivables that
(a) were aged at least 61 days, but not greater than 90 days from their
respective original due dates on such date whether or not written off during
such Monthly Period or (b) were (or should have been in accordance with the
Credit and Collection Policy) written off during such Monthly Period and were
aged less than 61 days from their respective original due dates on such date by
(ii) the aggregate Outstanding Balance (in each case, at the time of creation)
of all Receivables generated during the fourth preceding Monthly Period;
provided, that if, at any time, the Servicer is unable to calculate (x) the
aggregate Outstanding Balance of all Pool Receivables which are aged between 61
and 90 days from their respective original due dates at such time and (y) the
aggregate Outstanding Balance of all Pool Receivables which are aged 91 or more
days from their respective original due dates at such time, then for purposes of
calculating the “Loss Ratio”, the Servicer shall, for purposes of clause
(a) above, use the aggregate Outstanding Balance of all Pool Receivables that
were aged at least 61 days from their respective due dates on such date.”

 

- 2 -



--------------------------------------------------------------------------------

“‘Permitted Investments’ shall mean:

(a) direct obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States or obligations of any agency or
instrumentality thereof, if such obligations are backed by the full faith and
credit of the United States;

(b) bank obligations (including, but not limited to, certificates of deposit,
time deposits, bankers’ acceptances and deposit notes) that have a minimum
short-term rating of at least A-1 or P-1 or long-term rating of at least A or A2
from S&P or Moody’s, respectively, on the date of acquisition thereof;

(c) Money Market Mutual Funds (as defined by Rule 2a-7 of the Investment Company
Act of 1940) that have a minimum $1 billion average asset size invested in a
portfolio of high-quality short-term instruments on the date of acquisition
thereof;

(d) asset- backed securities or mortgage-backed securities that have a
short-term rating of at least A-1 or P-1 or long-term rating of at least AAA or
Aaa from S&P or Moody’s, respectively, on the date of acquisition thereof;

(e) repurchase agreements fully collateralized by U.S. government or agency
securities, bank obligations, money market instruments, asset-backed securities
or mortgage-backed securities described in clauses (a), (b), (c), or (d) on the
date of acquisition thereof;

(f) municipal securities that have a short-term rating of at least SP-1 or
MI1/VMIG-1 or a long-term rating of at least AAA or Aaa by S&P or Moody’s,
respectively, on the date of acquisition thereof;

(g) auction rate securities that have a short-term rating of at least SP-1 or
MI1/VMIG-1 or a long-term rating of at least AAA or Aaa by S&P or Moody’s,
respectively, on the date of acquisition thereof; or

(h) commercial paper and corporate obligations that have a short-term rating of
at least A-1 or P-1 or a long-term rating of at least A or A2 from S&P or
Moody’s, respectively, on the date of acquisition thereof.”

 

- 3 -



--------------------------------------------------------------------------------

(c) Section 2.02(a) is amended to delete the first sentence of clause
(i) thereof and replace it with the following:

“(i) The Borrower shall request a Borrowing hereunder by submitting to the
Program Agent a written notice, substantially in the form of Exhibit B (each, a
‘Borrowing Request’) at least two (2) Business Days prior to the date of the
proposed Borrowing (each, a ‘Borrowing Date’), provided, however, that the
Borrower may request a Loan from the Conduit Lenders by delivering a Borrowing
Request no later than 11:00 a.m. (New York City time) on the Business Day before
the proposed Borrowing Date, and provided further, however, that if the Conduit
Lenders have declined to fund any Borrowing Request and the Borrower is
requesting that all Loans to be made on such Borrowing Date accrue Interest at
the Base Rate, the Borrower shall submit such Borrowing Request not later than
11:00 a.m. (New York City time) on the Borrowing Date.”

(d) Section 2.05 is amended to delete the first sentence thereof and replace it
with the following:

“The Borrower may, at its option, prepay on any Business Day all or any portion
of any Loan upon prior written notice delivered to each Managing Agent not later
than 11:00 A.M. (New York City time) three (3) Business Days prior to the date
of such payment, provided, however, that a Loan from a Conduit Lender may be
prepaid upon a written notice delivered to each Managing Agent not later than
11:00 A.M. (New York City time) one (1) Business Day prior to the date of such
payment, and provided further, however, that a Loan bearing interest at the Base
Rate may be prepaid upon a written notice delivered to each Managing Agent not
later than 11:00 A.M. (New York City time) on the date of such payment.”

(e) Section 5.02(c) is amended to delete clause (i) thereof and replace it with
the following:

“(i) setting forth in reasonable detail the calculations required to establish
whether an Event of Termination set forth in Section 7.01(o) of the Loan and
Servicing Agreement has occurred and”;

(f) Section 7.01 is amended to delete Sections 7.01(o), 7.01(p) and 7.01(q) in
their entirety and replace them with new Sections 7.01(o) and 7.01(p) to read as
follows:

“(o) Tampa Electric shall fail to maintain, as of the last day of each fiscal
quarter, a ratio of Total Debt to Capitalization, for the fiscal quarter then
ended, of less than or equal to 0.65 to 1.00; or

(p) Tampa Electric shall fail to comply with the limitation on short-term
indebtedness imposed on Tampa Electric by the FPSC;”

 

- 4 -



--------------------------------------------------------------------------------

(g) Exhibit C-1 to the Loan Agreement is deleted in its entirety and is replaced
with a new Exhibit C-1 in the form attached hereto as Annex II.

(h) Exhibit F to the Loan Agreement is deleted in its entirety and is replaced
with a new Exhibit F in the form attached hereto as Annex III.

(i) The notice address for Citigroup North America, Inc. in Schedule II to the
Loan Agreement is deleted in its entirety and is replaced with the following:

Citicorp North America, Inc.

Citigroup Global Securitized Markets

388 Greenwich Street, 19th Floor

New York, NY 10013

Attention: Vice President

Telephone: (212) 816-0427

Facsimile No.: (646) 862-8122

Email: arthur.bovino@citigroup.com

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof upon the receipt by the Program Agent of this Amendment duly
executed by all of the parties hereto.

SECTION 4. Representations and Warranties. Each of the parties hereto represents
and warrants that this Amendment and the Purchase Agreement and the Loan
Agreement, each as amended by this Amendment, constitute legal, valid and
binding obligations of such Person enforceable against such Person in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles.

SECTION 5. Reference to and the Effect on the Purchase Agreement and the Loan
Agreement.

(a) On and after the effective date of this Amendment, each reference in the
Purchase Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Purchase Agreement and each reference to the
Purchase Agreement in any certificate delivered in connection therewith, shall
mean and be a reference to the Purchase Agreement as amended hereby.

(b) Each of the parties hereto hereby agrees that, except as specifically
amended above, the Purchase Agreement is hereby ratified and confirmed and shall
continue to be in full force and effect and enforceable, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and
general equitable principles.

(c) On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import referring to the Loan Agreement and each reference to the Loan
Agreement in any certificate delivered in connection therewith, shall mean and
be a reference to the Loan Agreement as amended hereby.

 

- 5 -



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that, except as specifically
amended above, the Loan Agreement is hereby ratified and confirmed and shall
continue to be in full force and effect and enforceable, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and
general equitable principles.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

SECTION 7. Governing Law. This Amendment shall be construed in accordance with,
and governed by the laws of the State of New York, without giving effect to its
conflicts of law provisions.

[Signature Page Follows]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

TAMPA ELECTRIC COMPANY, as Originator and as Servicer By:  

S. W. Callahan

Name:   S. W. Callahan Title:   Treasurer TEC RECEIVABLES CORP., as Purchaser
and as Borrower By:  

S. W. Callahan

Name:   S. W. Callahan Title:   Vice President CITICORP NORTH AMERICA, INC., as
Program Agent and as sole Managing Agent By:  

/s/ Arthur Bovino

Name:   Arthur Bovino Title:   Vice President CAFCO, LLC, as a Conduit Lender
By:   Citicorp North America, Inc.,   as Attorney-in-Fact By:  

/s/ Arthur Bovino

Name:   Arthur Bovino Title:   Vice President CITIBANK, N.A., as the sole
Committed Lender By:  

/s/ Arthur Bovino

Name:   Arthur Bovino Title:   Vice President

 

- 7 -